                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
JJD:JLG                                              610 Federal Plaza
F. #2015R01885                                       Central Islip, New York 11722



                                                     March 8, 2019

By E-mail

Larry H. Krantz
lkrantz@krantzberman.com

Bradley Gershel
gershelb@ballardspahr.com

Alan M. Vinegrad
avinegrad@cov.com

Erin K. Monju
emonju@cov.com


                Re:    United States v. Christopher McPartland and Thomas J. Spota
                       Criminal Docket No. 17-587 (JMA)

Dear Counsel:

               Pursuant to Rule 16(a)(1)(G) of the Federal Rules of Criminal Procedure, the
government hereby provides notice that it may call Special Agent John C. Hauger, Jr., of the
Federal Bureau of Investigation (“FBI”), as an expert witness at trial.1 Furthermore, as set
forth below, the government hereby demands reciprocal expert notice, pursuant to Rule
16(b)(1)(C), and alibi notice pursuant to Fed. R. Crim. P. 12.1(a).



       1
              In its November 22, 2017 discovery letter, the government previously
informed you that it anticipated “calling an expert at trial to testify about various cell site
communications and location data, including: the engineering and operation of cell site
technology, specifically, the design of cell sites and cell phone towers; how cellular
telephones communicate with cell phone towers; and how cell site data can be used to
determine the geographical location of a cellular phone.” This letter is submitted to
supplement that expert notice.
              I.      Special Agent Hauger’s Cellsite Testimony

              The government provides notice that Special Agent Hauger of the FBI’s
Cellular Analysis Survey Team (“CAST”) will testify in the government’s direct case. While
the government does not consider all of the expected testimony of Special Agent Hauger to
constitute expert testimony under Federal Rules of Evidence 702, 703, or 705, we are
nonetheless providing this notice out of an abundance of caution, pursuant to Federal Rule of
Criminal Procedure 16(a)(1)(G).

                The government expects Special Agent Hauger would testify regarding
analysis of toll records, that is, a record of the incoming and outgoing calls, and direct
connect calls, and of the originating and terminating cell site information (information that
identifies the antenna tower receiving transmissions from a cellphone), for various
cellphones for the timeframe surrounding certain meetings and events which form the
narrative of the charged conduct, including, but not limited to, the following: (1) a meeting
occurring on or about August 17, 2015 at or in the vicinity of St. Patrick’s R.C. Church of
Smithtown, New York; (2) a wake occurring on or about October 14, 2015 at or in the
vicinity of McCourt & Trudden Funeral Home, Inc. in Farmingdale, New York; and (3) a
meeting occurring on or about November 11, 2015 at or in the vicinity of the Golden
Dynasty Restaurant in St. James, New York. The cellphone numbers about which Special
Agent Hauger would testify include, but are not limited to, the following: (631) 433-8258,
(631) 384-2653, (631) 312-6143, (631) 484-1313, (631) 764-9336, (631) 774-5920, (631)
774-6017, (631) 831-7802, (631) 925-8181, (631) 942-7175. The underlying cell site
information has previously been provided to you in Rule 16 discovery.

              A copy of Special Agent Hauger’s curriculum vitae is included herewith.

              II.     Demand for Reciprocal Expert Notice

               Pursuant to Rule 16(b)(1)(C), the government hereby demands reciprocal
notice regarding any expert witness(es) that either of the defendants intends to rely upon,
including a written summary of any testimony that either of the defendants intends to use
under Rules 702, 703, or 705 of the Federal Rules of Evidence. See Fed. R. Crim. P.
16(b)(1)(C)(i). Such summary shall include the witness’s opinions, the bases and reasons for
those opinions, and the witness’s qualifications.

                  The government also repeats its request for reciprocal discovery under Fed. R.
Crim. P. 16(b). Specifically, we request that you allow inspection and copying of: (1) any
books, or copies or portions thereof, which are in the defendants’ possession, custody or
control, and which the defendants intend to introduce as evidence or otherwise rely on at
trial; and (2) any results or reports of physical or mental examinations and of scientific tests
or experiments made in connection with this case, or copies thereof, which are in the
defendants’ possession or control, and which the defendants intend to introduce as evidence
or otherwise rely on at trial or which were prepared by a witness whom the defendants intend
to call at trial.



                                               2
               The government further requests that the defendants disclose prior statements
of witnesses they will call to testify. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422
U.S. 225 (1975). We request that such material be provided on the same basis upon which
we agree to supply the defendants with 3500 material relating to government witnesses.

               Lastly, pursuant to Fed. R. Crim. P. 12.1(a), the government hereby demands
written notice if either of the defendants intends to offer evidence relating to an alibi defense
with respect to any of the charged counts.



                                                    Very truly yours,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:      /s/
                                                    John J. Durham
                                                    Lara Treinis Gatz
                                                    Justina L. Geraci
                                                    Assistant U.S. Attorneys
                                                    (631) 715-7851/-7913/-7835


cc:    Clerk of the Court (JMA) (By ECF, without enclosure)




                                                3
